Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see sections filed 09/02/2021, with respect to the rejection(s) of claim(s) 26-27 and 29-33 under 35 U.S. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hulldin et al.
By extension, the applicant’s arguments, see sections II.-III. of the remarks filed 09/02/2021, with respect to the rejection(s) of claim 28 under 35 U.S.C. 103 as unpatentable over Feist in view of Houle et al (US 9890959 B2) and claim 34 under 35 U.S.C. 103 as unpatentable over Feist in view of Skiroki (US 5078203 A) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Hulldin et al in view of Sullivan et al. 
Claim Objections
Claim  objected to because of the following informalities:  the phrase ".  Appropriate correction is required.
Claim  objected to because of the following informalities:  the phrase "from the first and second tubing guides" should instead read "from between the first and second tubing guides".  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  the phrase "at least half of the circumference" should instead read "at least half of the circumference of the cylindrical deflection member".  Appropriate correction is required.
Claim Interpretation
For the purposes of this rejection, the examiner interprets the term “removable” as meaning “able to be taken off or away from the position occupied,” in accordance with the definition provided by Oxford Languages. Based on this definition, the examiner asserts that the prior art is found to teach claim limitations pertaining to the removability of a disclosed positioning fixture or member if the apparatus is capable of being removed by one of ordinary skill in the art at the time of the claimed invention. For instance, a positioning fixture configured to be secured to a subfloor or wall using a reversible process, such as drywall screws, constitutes a removable positioning fixture according to the interpretation of the term “removable” considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulldin (US 6552310 B1).
Regarding Claim 36, Hulldin teaches a removable positioning fixture (Figure 3, removable template 14) configured to temporarily retain tubing in a layout prior to permanent fixation of the tubing (Column 3, lines 21-23), the positioning fixture comprising: 
a support base removably positionable under the tubing (Figure 3, base member 14); 
a deflection member (Figure 3, central guide element 15) positioned on the support base and configured to contact the tubing and deflect the tubing around a circumference defined by a surface of the deflection member (Column 3, lines 17-19); and 
a tubing guide positioned on the support base (see annotated Hulldin Figure 3) and associated with the deflection member such that the association between the tubing guide and the deflection member is configured to retain the position of the tubing in a shape that generally conforms to the circumference defined by the deflection member (Column 3, lines 16-17, “assumes the shape of the intended pattern” in view of the exemplary serpentine pattern of heating cable 4) causing a change in a natural shape of the tubing, wherein the tubing guide is a first tubing guide (see annotated Hulldin Figure 3) and the positioning fixture includes a second tubing guide (see annotated Hulldin Figure 3); 
and wherein each of the first tubing guide and the second tubing guide are arranged proximal an edge of the support base (Figure 3, arrangement of guide members 15 near the edges of support base 14) relative to the deflection member to permit release of the positioning fixture from the tubing (Column 3, lines 21-23).
Hulldin also teaches wherein the first and second tubing guides are positioned with respect to the deflection member such that an association between the first tubing guide, the second tubing guide, and the deflection member is configured to direct the tubing away from the surface on each side thereof and between the first and second tubing guides (Figure 3, direction of tubing around labelled central deflection member).
Regarding Claim 37, Hulldin teaches wherein the association between the first tubing guide, the second tubing guide, and the deflection member is further configured to direct the tubing along at least half of the circumference (see annotated Sullivan et al Figure 7b, arrangement of the tubing around labelled deflection member).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27, 29-33, 35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hulldin et al (US 6552310 B1), hereinafter referred to as Hulldin, in view of Sullivan et al (US 20140069605 A1).
Regarding Claim 26, Hulldin teaches a removable positioning fixture (Figure 3, removable template 14) configured to temporarily retain tubing in a layout prior to permanent fixation of the tubing (Column 3, lines 21-23), the positioning fixture comprising: 
a support base removably positionable under the tubing (Figure 3, base plate 14);
a cylindrical deflection member (Figure 3, central guide element 15) positioned on the support base and configured to contact the tubing and deflect the tubing around a circumference defined by a cylindrical surface of the cylindrical deflection member (Column 3, lines 17-19); and 
a tubing guide (see annotated Hulldin Figure 3) positioned on the support base and associated with the cylindrical deflection member such that the association between the tubing guide and the cylindrical deflection member is configured to retain the position of the tubing (Column 3, lines 16-17, “assumes the shape of the intended pattern”) in a shape that generally conforms to the circumference (Figure 3, serpentine configuration of cable 4) causing a change in a natural shape of the tubing, wherein the tubing guide is a first tubing guide (see annotated Hulldin Figure 3) and the positioning fixture includes a second tubing guide (see annotated Hulldin Figure 3). 

    PNG
    media_image1.png
    511
    504
    media_image1.png
    Greyscale

Hulldin teaches that the association between a cylindrical deflection member and a first and second tubing guides is configured to direct the tubing away from the cylindrical surface on each side thereof, but does not explicitly teach wherein the tubing is directed between the two tubing guides, wherein the association between the first tubing guide, the second tubing guide, and the cylindrical deflection member is further configured to direct the tubing along at least half of the circumference. 
However, Sullivan et al teaches a positioning fixture (Figure 7b) wherein a deflection member (Figure 5a, 120, see also labelled island in Figure 7b) and a first and second tubing guides (see annotated Figure 7b, islands neighboring labelled deflection member) is configured to direct the tubing away from the cylindrical surface on each side thereof and between the first and second guides (Figure 7b, arrangement of tubing run 162), and wherein the association between the first tubing guide, the second tubing guide, and the cylindrical deflection member is further configured to direct the tubing along at least half of the circumference (see annotated Figure 7b, arrangement of tubing around labelled deflection member). 

    PNG
    media_image2.png
    271
    548
    media_image2.png
    Greyscale

In view of the teachings of Sullivan et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the wrapping of tubing around the deflection members and tubing guides of Hulldin et al to match the pattern depicted in Sullivan Figure 7b in order to provide a matrix of deflection members and guides which improves the stability of the tubing during assembly and reducing the likelihood of an error in the tubing runs during a permanent fixation step.
Regarding Claim 27, Hulldin in view of Sullivan et al teaches wherein the tubing guide is a protrusion extending from the support base (Hulldin Figure 3, guide element 15 extending from base member 14).
Regarding Claim 29, Hulldin in view of Sullivan et al teaches a plurality of cylindrical deflection members and a plurality of sets of tubing guides configured to form a plurality of generally parallel runs of the tubing (Hulldin Figure 3).
Regarding Claim 30, Hulldin in view of Sullivan et al teaches wherein the plurality of cylindrical deflection members are arranged linearly (Hulldin Figure 3, linear arrangement of labelled deflection members).
Regarding Claim 31, Hulldin in view of Sullivan et al teaches wherein the linear arrangement of the plurality of cylindrical deflection members runs orthogonal to the direction that the tubing extends from the positioning fixture (see annotated Sullivan et al Figure 7b, orthogonal arrangement of tubing runs and deflection members). 
Regarding Claim 32, Hulldin in view of Sullivan et al teaches wherein the linear arrangement of cylindrical deflection members runs non-orthogonally to the direction that the tubing extends from the positioning fixture (Sullivan et al Figure 7b, non-orthogonal runs of tubing 160 to deflection islands 120).
Regarding Claim 35, Hulldin in view of Sullivan et al teaches wherein the first tubing guide, the second tubing guide, the cylindrical deflection member, and the support base are arranged to permit separation of the positioning fixture from the tubing upon an attachment of the tubing to a flooring structuring below the positioning fixture (Hulldin Column 3, lines 21-23). 
Regarding Claim 39, Hulldin does not explicitly teach wherein an association between the first tubing guide, the second tubing guide, and the deflection member is configured to direct the tubing away from the surface on each side thereof and form a first run of tubing and a second run of tubing, substantially parallel with the first run of tubing, between the first and second tubing guides.
However, Sullivan et al teaches wherein an association between a first tubing guide (see annotated Sullivan et al Figure 7b), a second tubing guide (see annotated Sullivan et al Figure 7b), and a deflection member (Figure 5a, 120, see also labelled island in Figure 7b) is configured to direct the tubing away from the surface on each side thereof (see annotated Sullivan et al Figure 7b, arrangement of tubing around labelled deflection member) and form a first run of tubing (see labelled first tubing run in annotated Sullivan et al Figure 7b on page 6) and a second run of tubing (see annotated Sullivan et al Figure 7b on page 6), substantially parallel with the first run of tubing, between the first and second tubing guides (see annotated Sullivan et al Figure 7b, arrangement of tubing runs between the first and second guides as labelled). 
In view of the teachings of Sullivan et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the arrangement of tubing on the positioning fixtures of Hulldin et al in order to provide a serpentine configuration of tubing, which may optimize the rate of heat transfer from the tubing to the surrounding underlayment or flooring. 
Regarding Claim 40, Hulldin in view of Sullivan et al teaches wherein the first and second runs of tubing exit the positioning fixture from the first and second tubing guides (see annotated Sullivan Figure 7b, tubing runs exit positioning fixture panel 108 near labelled first and second guides). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hulldin in view of Sullivan et al and in further view of Feist (US 4250674 A).
Regarding Claim 33, neither Hulldin nor Sullivan et al explicitly teach a connector for connecting the positioning fixture to an adjacent positioning fixture.
However, Feist teaches a positioning fixture (Figure 5, 22) further comprising a connector for connecting the positioning fixture to an adjacent positioning fixture (Figure 4, connection elements 48 and 50). 
In view of the teachings of Feist, one of ordinary skill in the art at the time of the invention would be motivated to modify the removable positioning fixture of Hulldin in view of Sullivan et al to include a series of connectors in order to permit the creation of larger patterns for laying tubing in the manner taught by Hulldin, which would not be possible with a single template member.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hulldin in view of Sullivan et al and in further view of Skiroki (US 5078203 A).
Regarding Claim 34, Hulldin in view of Sullivan et al does not teach an anchor for fixing the positioning fixture with respect to a surface underlying the support base. 
However, Skiroki teaches a removable positioning fixture (Figure 2, plate member 6) further comprising an anchor (Figure 2, 10) for fixing the positioning fixture with respect to a surface underlying the support base (Figure 2, fastening of plate 6 to frame 4).
In view of the teachings of Skiroki, one of ordinary skill in the art at the time of the invention would be motivated to modify the removable positioning fixture of Hulldin in view of Sullivan et al to include an anchor member for fixing the positioning fixture to prevent the removable support base from moving during the placement of tubing around deflection member and tubing guides without compromising the removability of the positioning fixture.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hulldin in view of Sullivan et al and in further view of Fuhrman (US 20090026192 A1).
Regarding Claim 38, Hulldin in view of Sullivan et al does not explicitly teach wherein the surface comprises a first edge connected to the support base and a second edge opposite the first edge, and the second edge is aligned with the first edge to permit release of the positioning fixture from the tubing.
However, Fuhrman teaches a positioning fixture (Figure 3, 20) wherein the surface of a deflection member (Figure 4, 28) comprises a first edge connected to the support base (see annotated Fuhrman Figure 4) and a second edge opposite the first edge (see annotated Fuhrman Figure 4), and the second edge is aligned with the first edge (see annotated Fuhrman Figure 4, alignment of labelled first and second edges). 

    PNG
    media_image3.png
    212
    396
    media_image3.png
    Greyscale

In view of the teachings of Fuhrman, one of ordinary skill in the art at the time of the invention would be motivated to modify the deflection member taught by Hulldin in view of Sullivan et al to include the aligned edges taught by Fuhrman to better facilitate smooth insertion and release of tubing from the removable positioning fixture, such that the risk of tubing being cut, pinched, or otherwise damaged is reduced.
Claims 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hulldin in view of Fuhrman.
Regarding Claim 41, Hulldin teaches a removable positioning fixture (Figure 3, removable template 14) configured to temporarily retain tubing in a layout prior to permanent fixation of the tubing (Column 3, lines 21-23), the positioning fixture comprising: 
a support base removably positionable under the tubing (Figure 3, base member 14); 
a deflection member positioned on the support base (Figure 3, central guide element 15) and configured to contact the tubing and deflect the tubing around a circumference defined by a surface of the deflection member (Column 3, lines 17-19); and 
a tubing guide positioned on the support base (see annotated Hulldin Figure 3) and associated with the deflection member such that the association between the tubing guide and the deflection member is configured to retain the position of the tubing in a shape that generally conforms to the circumference defined by the deflection member (Column 3, lines 16-17, “assumes the shape of the intended pattern” in view of the exemplary serpentine pattern of heating cable 4) causing a change in a natural shape of the tubing.
Hulldin teaches wherein the deflection member and tubing guides are configured to permit release of the positioning fixture from the tubing (Column 3, lines 21-23). However, Hulldin does not explicitly teach wherein the surface of a deflection member comprises a first edge connected to the support base and a second edge opposite the first edge, and wherein the second edge is aligned with the first edge. 
However, Fuhrman teaches wherein the surface of a deflection member (Figure 4, 28) comprises a first edge connected to the support base (see annotated Fuhrman Figure 4 on page 11) and a second edge opposite the first edge (see annotated Fuhrman Figure 4 on page 11), and wherein the second edge is aligned with the first edge (see annotated Fuhrman Figure 4 on page 11, alignment of labelled first and second edges).
In view of the teachings of Fuhrman, one of ordinary skill in the art at the time of the invention would be motivated to modify the deflection member of Hulldin to include the aligned edges taught by Fuhrman to better facilitate smooth insertion and release of tubing from the removable positioning fixture, such that the risk of tubing being cut, pinched, or otherwise damaged is reduced.
Claims 42-44 is rejected under 35 U.S.C. 103 as being unpatentable over Hulldin in view of Fuhrman and in further view of Sullivan et al.
Regarding Claim 42, Hulldin in view of Fuhrman teaches wherein the tubing guide is a first tubing guide (see labelled Hulldin Figure 3 on page 5) and the positioning fixture includes a second tubing guide (see labelled Hulldin Figure 3 on page 5). However, the combined teachings do not teach wherein the guides are positioned with respect to the deflection member such that an association between the first tubing guide, the second tubing guide, and the deflection member is configured to direct the tubing away from the surface on each side thereof and between the first and second tubing guides.
However, Sullivan et al teaches a first tubing guide and a second tubing guide (see annotated Figure 7b on page 6, islands neighboring labelled deflection member) positioned with respect to a deflection member (see labelled deflection member in annotated Figure 7b on page 6) such that an association between the first tubing guide, the second tubing guide, and the deflection member is configured to direct the tubing away from the surface on each side thereof and between the first and second tubing guides (see annotated Figure 7b on page 6).
In view of the teachings of Sullivan et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the arrangement of the tubing guides and the tubing of Hulldin in view of Fuhrman to match the pattern depicted in Sullivan Figure 7b in order to improve the stability of the tubing during assembly and reducing the likelihood of an error in the tubing runs during a permanent fixation step.
Regarding Claim 43, Hulldin in view of Fuhrman does not explicitly teach wherein the association between the first tubing guide, the second tubing guide, and the deflection member is further configured to direct the tubing along at least half of the circumference.
However, Sullivan et al teaches wherein the association between the first tubing guide, the second tubing guide, and the deflection member is further configured to direct the tubing along at least half of the circumference (see Sullivan et al Figure 7b on page 6, arrangement of tubing around labeled deflection member).
In view of the teachings of Sullivan et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the tubing arrangement of Hulldin in view of Fuhrman to direct the tubing around at least half of the circumference of the deflection member to reduce the risk of error in the tubing layout during subsequent permanent fixation steps.
Regarding Claim 44, Hulldin in view of Fuhrman and Sullivan et al teaches wherein the tubing comprises a radiant heating tubing (Hulldin Abstract, “comprising  . . . heating cable”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762